Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on April 1st 2015, which claims 1-20 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 7, and 15 are presented in independent form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laercio Lima Pilla (Topology-Aware Load Balancing for Performance Portability over Parallel High Performance Systems, 2014 – hereinafter, Pilla).
Regarding claim 1:
Pilla discloses a method of decomposing a software code, comprising:
[AltContent: connector][AltContent: connector]receiving a software algorithm (“
    PNG
    media_image1.png
    361
    871
    media_image1.png
    Greyscale
” (Emphasis added - See page 62, Section 4.2 Hierarchical algorithms));
determining a plurality of time-affecting linear pathways (TALPs) of the software algorithm (“[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    361
    850
    media_image2.png
    Greyscale
” (Emphasis added - See page 62, Section 4.2 Hierarchical algorithms)); 
[AltContent: connector][AltContent: connector]determining input dataset attributes that affect a processing time of each of the plurality of TALPs (“
    PNG
    media_image3.png
    224
    851
    media_image3.png
    Greyscale
” (Emphasis added - See page 62, Section 2.2.1 Tasks: load and communication)); 
determining input dataset attribute values that identify each of the plurality of TALPs (“[AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    1096
    884
    media_image4.png
    Greyscale
” (Emphasis added - See page 64, Section 4.2.1.3 Algorithm)); and 
separating the plurality of TALPs such that each of the plurality of TALPs is individually compliable and executable (“
    PNG
    media_image4.png
    1096
    884
    media_image4.png
    Greyscale
” (See page 64, Section 4.2.1.3 Algorithm)).

The rejection of claim 1 is incorporated, Pilla further discloses wherein at least one of the plurality of TALPs includes a loop (“
    PNG
    media_image5.png
    327
    849
    media_image5.png
    Greyscale
” (See page 64, Algorithm 3)).

Regarding claim 3:
The rejection of claim 1 is incorporated, Pilla further discloses wherein at least one of the plurality of TALPs includes a subroutine, method, or module (SMM) call (“
    PNG
    media_image5.png
    327
    849
    media_image5.png
    Greyscale
” (See page 64, Algorithm3)).

The rejection of claim 1 is incorporated, Pilla further discloses wherein at least two of the plurality of TALPs are linked together i)” 
    PNG
    media_image5.png
    327
    849
    media_image5.png
    Greyscale
” (See page 64, Algorithm 3)).

Regarding claim 17:
Pilla discloses a method of determining time complexity a software unit, comprising: 
[AltContent: connector]receiving a time-affecting linear pathway (TALP) (“
    PNG
    media_image1.png
    361
    871
    media_image1.png
    Greyscale
” (Emphasis added - See page 62, Section 4.2 Hierarchical algorithms)); 
[AltContent: connector]determining a plurality of parallel components for the TALP (“
    PNG
    media_image6.png
    404
    975
    media_image6.png
    Greyscale
(Emphasis added - See page 62, Section 4.2 Hierarchical algorithms)”); 
receiving a dataset for each of the plurality of parallel components (“
    PNG
    media_image7.png
    1209
    975
    media_image7.png
    Greyscale
” (Emphasis added - See page 64, Section 4.2.1.3 Algorithm)); 
determining one or more dataset splits for the dataset of each of the plurality of 10parallel components and one or more timing values (“
    PNG
    media_image7.png
    1209
    975
    media_image7.png
    Greyscale
” (Emphasis added - See page 64, Section 4.2.1.3 Algorithm)); and 
calculating a time complexity for each of the plurality of parallel components based on the one or more dataset splits and the one or more timing values (“
    PNG
    media_image8.png
    425
    857
    media_image8.png
    Greyscale
” (See page 105, Section 6.3.3 HIERARCHICAL LB)).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Pilla in view of Ashrafi (Publication No. 2019/0114557 – hereinafter, Ashrafi).
Regarding claim 10:
Pilla discloses a method of determining a quantum code from a time-affecting linear pathway 10(TALP) parallel component, comprising: 
receiving the TALP parallel component (“
    PNG
    media_image6.png
    404
    975
    media_image6.png
    Greyscale
” (See page 62, Section 4.2 Hierarchical algorithms).
“
    PNG
    media_image9.png
    219
    858
    media_image9.png
    Greyscale
” (See page 28, Section 2.2 Characterization of scientific applications)); 
determining one or more input dataset attribute values for the TALP parallel component that varies output dataset attribute values of the TALP parallel component (“
    PNG
    media_image3.png
    224
    851
    media_image3.png
    Greyscale
” See page 62, Section 2.2.1 Tasks: load and communication))); 
splitting the one or more input dataset attribute values into a plurality of 15monotonic input dataset lists that generate a plurality of monotonic output values (“
    PNG
    media_image10.png
    484
    975
    media_image10.png
    Greyscale
” (See page 105, Section 6.3.3 HIERARCHICAL LB)); 
recombining the plurality of monotonic output values into a set of output values (“
    PNG
    media_image10.png
    484
    975
    media_image10.png
    Greyscale
” (See page 105, Section 6.3.3 HIERARCHICAL LB)); 
But, Pilla does not explicitly teach:
calculating a reversible polynomial for each of the plurality of monotonic input dataset lists; and 
generating a quantum circuit for each reversible polynomial.
However, Ashrafi discloses:
calculating a reversible polynomial for each of the plurality of monotonic input dataset lists (“Structure of the Forecasting Algorithm 
Once the state space representation is known, the next goal is to fit a model to the data to generate predictions at step 210. Several methods can be used. The simplest method is to assume that the dynamics can be written as a map in the form:
Xn+1=M(Xn)
where the current state is Xn, and Xn+1 is a future state. Methods such as the polynomial method,” (See paras [0079] – [0080]). “In quantum computing and ; and 
generating a quantum circuit for each reversible polynomial (FIG. 38 and associated text, such as, “Referring now to FIG. 38, in quantum logic circuits, fundamental quantum gates 3802 are the single bit rotation gate 3804 and two-bit controlled NOT gate 3806. Any quantum logic circuit can be constructed by combinations of these two gates.” (See para [0159])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashrafi into the teachings of Pilla because that would have provided nonlinear modeling and forecasting processing which configures the processor to generate a time series group of data from the dynamic system. The nonlinear modeling and forecasting processing further configures the processor to generate prediction values of future behavior of the dynamic system by using the nonlinear modeling and forecasting implemented on the artificial intelligence system on the time series group of data as suggested by Ashrafi (See par. [0004]).

The rejection of claim 1 is incorporated, but Pilla further discloses
providing a parallel code generator (“
    PNG
    media_image9.png
    219
    858
    media_image9.png
    Greyscale
.” (See page 28, Section 2.2 Characterization of scientific applications)).

Regarding claim 12:
The rejection of claim 1 is incorporated, but Pilla does not explicitly teach:
providing a reversible polynomial generator.
However, Ashrafi further discloses
providing a reversible polynomial generator (“In quantum computing and specifically the quantum circuit model of computation, a quantum logic gate (or simply quantum gate) is a basic quantum circuit operating on a small number of qubits. They are the building blocks of quantum circuits, like classical logic gates are for conventional digital circuits. Unlike many classical logic gates, quantum logic gates are reversible. However, it is possible to perform classical computing using only reversible gates. For example, the reversible Toffoli gate can implement all Boolean functions, often at the cost of having to use ancillary bits. The Toffoli gate has a direct quantum equivalent, showing that quantum circuits can perform all operations performed by classical circuits” (See paras [0155] – [0156])).


Regarding claim 13:
The rejection of claim 1 is incorporated, but Pilla does not explicitly teach:
providing a quantum circuit generator.
However, Ashrafi further discloses
providing a quantum circuit generator (FIG. 38 and associated text, such as, “Referring now to FIG. 38, in quantum logic circuits, fundamental quantum gates 3802 are the single bit rotation gate 3804 and two-bit controlled NOT gate 3806. Any quantum logic circuit can be constructed by combinations of these two gates.” (See para [0159])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashrafi into the teachings of Pilla because that would have provided nonlinear modeling and forecasting processing which configures the processor to generate a time series group of data from 

Allowable Subject Matter
Claims 5-9, 14-16, and 18-20 are objected to as being dependent upon a rejected base claims 1, 10, and 17, respectively, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 9th, 2022